DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5, 11 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/19/2022.
Applicant's election with traverse of claims 5, 11 and 13-20 in the reply filed on 07/19/2022 is acknowledged.  The traversal is on the ground(s) that the entire application could be made without a serious burden.  This is not found persuasive because species I requires at least unique text search including at least a hinge and protrudes from outside the body and species II-VI would not be searched as each species requires its own unique text search. Further species I does not require the particulars of species II-VI and therefore species II-VI would not be included in the unique search of species I, thus demonstrating a search burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
This action is in reply to the response filed on 07/19/2022. Claims 5, 11 and 13-20 are withdrawn.  Claims 1-4, 6-10 and 12 are currently pending and have been examined.
Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation “a first suction passage which is in communication with suction head” should read as “a first suction passage which is in communication with the suction head.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent No. 7,779,504) in view of Zahuranec et al (US Patent No. 7,690,078), hereinafter referred to as Lee and Zahuranec, respectively.
	Regarding claim 1, Lee discloses in figure 7, a robot cleaner comprising: 
	a main body (200) accommodating a suction motor (220) configured to generate a suction force (col 5, lines 11-18, 220); 
	a wheel (see annotated fig 1, item A and fig 2, 112 show wheels) configured to rotate to automatically move the main body along a floor (col 4, lines 21-25, 112 is capable of moving 100 and 200 while connected to together); and 
	a suction head (100) configured to clean the floor based on the suction force when in communication with the suction motor (100), 
	wherein the main body (200) includes: 
		a first connector (250) to which the suction head is coupled (fig 7, 250 connects to 151); 
		an accommodating recess provided at a front of the main body (fig 6, 212), wherein when the suction head (100) is coupled to the first connector (250), a portion of the section head (100) is received in the accommodating recess (fig 7, 115 and 240 are connected to 212) such that a first part of the suction head vertically overlaps a portion of the main body (fig 7, 115 is mated with 212. The term “vertically overlaps” is interpreted to mean that overlap occurs when aligned in the same vertical axis, such that when 212 overlaps 115 and the two are mated, then a first part of the suction head in aligned in the same vertical axis with a portion of 200), and a second part of the suction head protrudes from sides and the front of the main body (fig 7, 110 protrudes from the front of 200); and 
		a second connector (215) to which a hose (261) is selectively coupled (261 is coupled to 215).
	Lee does not explicitly disclose the second connector is movably connected to the main body such that the second connector is movable between a first position and a second position, 
	wherein when the second connector is moved to the first position, the second connector is substantially received in the main body, and when the second connector is moved to the second position, at least a portion of the second connector protrudes from the main body, 
	wherein when the second connector is moved to the first position, the main body prevents the second connector from being connected to the hose, and 
	wherein when the second connector is moved to the second position, the second connector is positioned to be connectable to the hose.
	Zahuranec teaches in figure 9, a cleaner comprising: 
	a main body (10) accommodating a suction motor (88) configured to generate a suction force (col 2, lines 52-56); 
	a wheel (52) configured to rotate to automatically move the main body along a floor (col 2, lines 36-38); and 
	a suction head (321) configured to clean the floor based on the suction force when in communication with the suction motor (col 3, lines 27-31), 
	wherein the main body (10) includes: 
		a second connector (350) to which a hose (394) is selectively coupled (397), wherein the second connector (350) is movably connected to the main body (10) such that the second connector (350) is movable between a first position (350 is closed) and a second position (350 is open), 
	wherein when the second connector (350) is moved to the first position (350 is closed), the second connector (350) is substantially received in the main body (350 is received in 49), and when the second connector (350) is moved to the second position (350 is open), at least a portion of the second connector (350) protrudes from the main body (350 sticks out from 10), 
	wherein when the second connector (350) is moved to the first position (350 is closed), the main body (10) prevents the second connector (350) from being connected to the hose (when 350 is closed, 394 is unable to be inserted into 46), and 
	wherein when the second connector (350) is moved to the second position (350 is open), the second connector is positioned to be connectable to the hose (when 350 is open, 394 is inserted into 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the teachings of Zahuranec to incorporate the second connector movable between a closed position and an open position because per MPEP 2143(I)(A) the combination of old elements has been held to be obvious over the prior art. Where in the instant case, to include the second connector being movable between a closed and open position as taught by Zahuranec in the system of Lee, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the second connector as taught by Zahuranec in the system of Lee because the claimed invention is merely a combination of old elements, the elements being the second connector inlet in Lee and the second connector covering the inlet being moved from an open to a closed position in Zahuranec. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of the rotatable second connector of Zahuranec would be rotatable and cover the second connector inlet of Lee.


    PNG
    media_image1.png
    545
    550
    media_image1.png
    Greyscale

	Regarding claim 2, Lee as modified further discloses the robot cleaner of claim 1, wherein the suction head (100) is separably installed at the first connector (151 and 250 separate), and the first connector (250) is provided at the front of the main body (250 is on the front portion of 200).
	Regarding claim 3, Lee as modified further discloses the robot cleaner of claim 2, wherein the accommodating recess (fig 6, 212) is located under the first connector (212 is below 250).
	Regarding claim 4, Lee as modified further discloses the robot cleaner of claim 2, wherein the suction head (100) includes a first fastening portion (151), the first connector (250) includes a second fastening portion (251) which is configured to be coupled to the first fastening portion (251 couples to 151), the first fastening portion (151) includes one of a latch operated by a user or a groove in which a part of the latch is accommodated to couple the first fastener and the second fastener (fig 1, 151 has a groove), and the second fastening portion is another one of the latch or the groove (250 is the latch that couples to 151).
	Regarding claim 6, Lee as modified further discloses the robot cleaner of claim 2, wherein the suction head (100) includes: a case (110) which forms an exterior of the suction head (110 encases 100); and a main body connection extension (250 extends) which is disposed at an upper side of the case (250 is above 110) and connected to the first connector (250 connects to 115), and when the main body connection extension (250) is coupled to the first connector (115), a height of a top of the case (110) is less than a height of a top of the main body (top of 110 is less than height of the top of 200).
	Regarding claim 7, Lee as modified further discloses the robot cleaner of claim 1, wherein the main body (200) further includes: a common passage (280) which is in communication with the suction motor (280 is in communication with 220), a first suction passage (fig 7, 272) which is in communication with suction head (272 is in communication with 100), a second suction passage (fig 6, 271) which is in communication with the hose (271 is in communication with 261) when coupled to the second connector (215), and a passage switch (290) which allows one of the first suction passage (271) or the second suction passage (272) to be in communication with the common passage (290 allows communication with 271 and 272 with 280).
	Regarding claim 8, Lee as modified further discloses the robot cleaner of claim 7, wherein the passage switch (290) enables the first suction passage (272) to be in communication with the common passage (280) when the hose (261) is separated from the second connector (272 is in communication with 280 when 261 is not connected to 215), and enables the second suction passage (271) to be in communication with the common passage (280) when the hose (261) is connected to the second connector (271 is in communication with 280 when 261 is connected with 215).
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent No. 7,779,504) in view of Zahuranec et al (US Patent No. 7,690,078), as applied to claim 8, and in further view Sumerau (US Patent No. 4,811,452), hereinafter referred to as Lee, Zahuranec, and Sumerau, respectively.
	Regarding claim 12, Lee as modified further discloses the robot cleaner of claim 8, wherein the passage switch (290) includes a switch wall (293) which shields the first suction passage or the second suction passage (293 separates 272 or 271 depending on the mode).
	Lee as modified does not explicitly disclose the passage switch being rotated in the common passage, and a transmission which transmits power to the switch wall.
	Sumerau teaches a vacuum cleaner (fig 1, 10) with a first passage (see annotated fig 8, item B) and a second passage (fig 8, 58) in communication with a common passage (fig 8, 50), where the common passage is in communication with a vacuum motor configured to cause suction along the common passage (col 7, lines 30-31), and a passage switch (fig 8, 48), wherein the passage switch (44) includes a switch wall (44 has a body and a wall) which is rotated in the common passage (44 rotates within 50) and shields the first suction passage or the second suction passage (figs 8 and 9, 44 shields either item B or 58) while being rotated (figs 8 and 9, 44 is rotated about 46), and a transmission (106) which transmits power to the switch wall (when 106 is rotated and locked into place, which connects a hose, fig 5, 88, to the common passage, 106 transmits power to 56 which rotates 44 about 46).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee with the teachings of Sumerau to incorporate the locking feature in the hose and the rotating switch wall between the two passage ways because such operative association automatically adapts the vacuum cleaner for auxiliary cleaning operation (col 11, lines 14-19, summarized).

    PNG
    media_image2.png
    374
    439
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 9, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a second position in which the second suction passage is in communication with the common passage based on receiving a rotating force of the connector” together in combination with the rest of the limitations in the independent claim.
	Regarding claim 10, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “the passage switch is moved based on receiving a moving force of the cover” together in combination with the rest of the limitations in the independent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (US PGPUB 2007/0157416) teaches a robotic cleaner with a hose attachment but does not teach a passage switch being moved by the rotating force of the second connector. Lee et al (US Patent No. 8,635,739) teaches a robotic cleaner with a hose attachment but does not teach a passage switch being moved by the rotating force of the second connector. Romanov (US Patent No. 8,961,695) teaches a robotic cleaner with a first connector on the bottom to a head, but does not teach a passage switch in a second connector being moved by the rotating force of the second connector. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723